Citation Nr: 0404609	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  00-20 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of nose injury, status post septoplasty, rated as 
noncompensably disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1988 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which denied an increased 
(compensable) rating for service-connected residuals of nose 
injury, status post septoplasty.  The veteran entered notice 
of disagreement with this decision in July 2000; the RO 
issued a statement of the case in August 2000; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in September 2000. 
   
The Board notes that the veteran has asserted that he has 
epistaxis secondary to his service-connected residuals of 
nose injury, status post septoplasty.  Through his 
representative, he also suggests that he has symptoms 
analogous to sinusitis.  The record does not reflect that 
secondary service connection for epistaxis or sinusitis (or 
an additional disability manifested by sinusitis-like 
symptoms) have been adjudicated.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, the Board refers the matter of 
secondary service connection for epistaxis and sinusitis to 
the RO for clarification and any indicated action. 

The issue of entitlement to service connection for headaches, 
as secondary to service-connected residuals of nose injury, 
status post septoplasty, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim on appeal has been obtained; in light of the grant of 
the maximum schedular rating for the veteran's service-
connected residuals of nose injury, status post septoplasty, 
there is no reasonable possibility that additional assistance 
would further aid in substantiating that claim. 

2.  The evidence for and against the veteran's claim is in 
relative equipoise on the question of whether his service-
connected residuals of nose injury, status post septoplasty, 
manifest in decreased airflow in the right nasal septum that 
more nearly approximates complete obstruction of the nasal 
passage on the right side; the veteran also has nasal pain; a 
10 percent rating is the maximum evaluation allowed for a 
deviated nasal septum. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 10 percent disability rating for 
service-connected residuals of nose injury, status post 
septoplasty, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.97, Diagnostic Code 6502 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the complete grant of benefits sought on appeal 
regarding the issue of entitlement to an increased 
(compensable) rating for service-connected residuals of nose 
injury, status post septoplasty, no further evidence is 
necessary to substantiate the veteran's claim for increased 
rating.  See 38 U.S.C.A. § 5103(a) (West 2002).  In this 
veteran's case, there is no reasonable possibility that 
additional assistance would further aid in substantiating the 
claim for an increased (compensable) rating for service-
connected residuals of nose injury, status post septoplasty.  
See 38 U.S.C.A. § 5103A(a)(1),(2) (West 2002).  Also, further 
notice to the veteran concerning the evidence necessary to 
substantiate his increased rating claim or regarding 
responsibilities in obtaining evidence would serve no useful 
purpose.

The veteran contends that his service-connected residuals of 
nose injury, status post septoplasty, include nasal pain and 
difficulty in breathing through his nose.  He asserts that he 
can barely breath through his nostrils.  

The record reflects that during service in 1989 the veteran 
sustained a nasal injury, to include a possible nasal 
fracture, when he slammed his nose into his car while working 
on it.  Several months later, he underwent a septoplasty with 
some relief with air flow.  The veteran reports that air flow 
through his nose has since decreased.    

The medical evidence of record reflects that the veteran has 
restricted air flow.  For example, at a VA compensation 
examination in April 2000, the examiner found a 30 percent 
reduction in air flow of the bilateral sinuses, and indicated 
that the veteran also had a slight reduction in air flow 
rate.  In May 2001, the veteran complained of trouble 
breathing.  A May 2002 chromatography (CT) scan of the septum 
revealed mild septal deviation to the right. 

At the most recent VA compensation examination in June 2003, 
the veteran gave a history of broken nose in 1989, with 
inability to breath out of the right side of his nose, and a 
septoplasty several months later.  Examination revealed that 
the septum was midline, patent on the left, with mildly boggy 
inferior turbinates greater on the right, with decreased 
airflow on the right of 50 to 75 percent.  

Diagnostic Code 6502 provides a 10 percent (maximum) rating 
for the deviation of nasal septum of traumatic origin with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97. 

After a review of the lay and medical evidence of record, 
whether or not specifically referenced in this decision, the 
Board finds that the evidence for and against the veteran's 
claim is in relative equipoise on the question of whether the 
veteran's service-connected residuals of nose injury, status 
post septoplasty, manifest in decreased airflow in the right 
nasal septum that more nearly approximates complete 
obstruction of the nasal passage on the right side, as 
contemplated by a 10 percent disability rating under 
Diagnostic Code 6502.  38 C.F.R. § 4.97.  The Board notes the 
veteran's complaints and reports of difficulty breathing 
through his nose, specifically through his right nostril, 
coupled with the clinical findings of decreased airflow on 
the right of 50 to 75 percent at the most recent VA 
examination in June 2003.  Based on this evidence, and with 
the resolution of reasonable doubt in the veteran's favor, 
the Board finds that the criteria for a 10 percent disability 
rating for service-connected residuals of nose injury, status 
post septoplasty, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.97, 
Diagnostic Code 6502.  

The Board has considered the veteran's complaints of nasal 
pain and nosebleeds.  However, a 10 percent rating is the 
maximum evaluation allowed under the criteria for rating a 
deviated nasal septum.  There is no medical evidence to show 
complications from nasal surgery, to include recurrent 
nosebleeds or epistaxis.  While the veteran is competent to 
report and describe to a medical professional the symptoms he 
experiences at any time, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, including a medical diagnosis and an opinion as to 
the relationship between a current disability and service or 
a service-connected disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Secondary service connection has not 
established for the veteran's additional complaints of 
headaches, epistaxis, and sinusitis or symptoms analogous to 
sinusitis.  (See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).)  Moreover, the issues of service connection 
for additional disability caused or aggravated by the 
veteran's service-connected postoperative deviated nasal 
septum, to include recurrent epistaxis and sinusitis or a 
disability manifested by sinusitis-like symptomatology have 
been referred to the RO.  The issue of secondary service 
connection for headaches is the subject of the remand below.  
At this time, service connection is only in effect for 
residuals of nose injury, status post septoplasty; that 
disability is rated on the basis of the percentage of 
obstruction of the nasal passage on both sides or complete 
obstruction on one side; and a 10 percent rating is the 
maximum evaluation allowed for rating such disability.

With regard to the representative's contention that the 
veteran's service-connected residuals of nose injury (status 
post septoplasty) should be rated on an extraschedular basis 
as analogous to sinusitis, as indicated above, sinusitis is a 
distinct and separate diagnosed disability from the veteran's 
service-connected residuals of nose injury (status post 
septoplasty), manifested by symptoms of infection and 
affecting areas other than the nose.  (See 38 C.F.R. § 4.97, 
Diagnostic Code 6514.)  The Board concurs with the RO in 
finding that the veteran's residuals of nose injury (status 
post septoplasty) are more appropriately rated under 
Diagnostic Code 6502, which specifically contemplates the 
nature of traumatic injury to the nasal septum, and a 
diagnosis of deviated nasal septum, and provides for rating 
based on the veteran's symptoms of obstruction in air flow on 
one or both sides.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected residuals of nose injury (status post 
septoplasty) have independently caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating such disability for 
any period during the pendency of the claim.  The veteran's 
broad assertions that he missed two years of work due to 
"nose pain," a symptom for which service connection has not 
been established, does not demonstrate marked interference 
with employment due to his service-connected residuals of 
nose injury (status post septoplasty).  The veteran has 
undergone only one septoplasty during service in 1990, but 
has not had other periods of hospitalization for his service-
connected disability.  The schedular rating criteria 
specifically contemplate the veteran's primary symptom of 
interference with air flow associated with his service-
connected residuals of nose injury (status post septoplasty).  
Diagnostic Code 6502 specifically contemplates the nature of 
the veteran's traumatic injury to the nasal septum, a 
diagnosis of deviated nasal septum, and provides for rating 
based on the veteran's symptoms of obstruction in air flow on 
one or both sides.  Under these circumstances, in the absence 
of factors suggestive of an unusual disability picture, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  


ORDER

A 10 percent disability rating for service-connected 
residuals of nose injury, status post septoplasty, is 
granted, subject to the criteria governing the payment of 
monetary awards. 


REMAND

In May 1999, the veteran also entered a claim for service 
connection for headaches, as secondary to his service-
connected residuals of nose injury, status post septoplasty.  
In a May 2000 rating decision, the RO denied the claim for 
secondary service connection for headaches, and notified the 
veteran of this decision by letter and decision issued on 
June 5, 2000.  In a VA Form 9 received in September 2000, the 
veteran effectively entered a notice of disagreement with the 
RO's May 2000 denial of secondary service connection for 
headaches.  While the RO readjudicated the claim for 
secondary service connection for headaches in a subsequent 
rating decision in January 2002, the RO has not issued a 
statement of the case addressing the issue of entitlement to 
service connection for headaches as secondary to service-
connected residuals of nose injury, status post septoplasty.  
Because the veteran has entered a notice of disagreement with 
the RO's denial of secondary service connection for 
headaches, and has not otherwise withdrawn this issue in 
writing, the Board is also required to remand this issue to 
the RO for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied 
with regard to the issue of secondary 
service connection for headaches.  See 
also 38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim of secondary 
service connection for headaches.

2.  The RO should provide the veteran and 
his representative with a statement of 
the case regarding the claim for 
secondary service connection for 
headaches.  The statement of the case 
should address all aspects of this claim.  
The statement of the case should address 
all aspects of this claim, including the 
criteria by which secondary service 
connection may be awarded, and compliance 
with the Veterans Claims Assistance Act 
of 2000.  Further, the veteran should be 
advised that, if he wishes the Board to 
address this claim, he must submit a 
timely substantive appeal in response to 
the statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



